        Case 1:19-cr-02266-MV Document 1 Filed 07/23/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                Plaintiff,


vs.                                                Case No. 19-CR-2266




ANITA BRISCOE,
                        Defendant,


                               ENTRY OF APPEARANCE

        COMES NOW Erlinda O. Johnson, Esq., and hereby enters her appearance on

behalf of Defendant, Anita Briscoe, in the above captioned case and cause.



                                                   Respectfully Submitted,

                                                   _electronically filed 7/23/19
                                                   Erlinda O. Johnson
                                                   Attorney for Anita Briscoe
                                                   620 Roma Ave. NW
                                                   Albuquerque, N.M. 87102
                                                   (505) 792-4048
                                                   (505) 792-2268 (fax)


I hereby certify that a true and
Correct copy of the foregoing
Was provided, via CM/ECF,
 to counsel for Plaintiff, on this 23d
day of July, 2019.

_________________________
Erlinda O. Johnson
Attorney at Law
